DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Priority
 This application discloses and claims only subject matter disclosed in prior US application no. 15/817,257, filed 11/19/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
 
Information Disclosure Statement
 The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3728 (see Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 3, the phrase “each of the side elevating posts includes a plurality of holes for mounting at least one adjustment belt” in lines 1-2 is unclear whether each hole includes at least one belt, or if at least one belt is mounted to one of the plurality of holes. For the purpose of examination, the examiner has interpreted the claim to mean that at least one belt is mounted to one of the plurality of holes.
Regarding claim 7, the phrase “the first power telescopic actuator is replaced with equivalent weights” is unclear as to the scope of the claim (it is unclear how the first power telescopic actuator can simultaneously be part of the claimed invention in claim 1, but then not be part of the claim invention in claim 7). It is further unclear if applicant is claiming an apparatus or method in claim 7 (the tense of “replaced” suggests a method step). Applicant is suggested amend “replaced” to read “replaceable” to overcome rejection. Furthermore, is unclear what the meaning of “equivalent” is in this context. Because telescopic actuator is variable, unclear what amount constitutes “equivalent” weights.
Regarding claim 8, the phrase “on a lower surface” is unclear which component is being referenced as to having a lower surface (is this lower surface of the rotary motor gear setting platform?).
 The remaining claims are rejected due to dependence on a rejected base claim. 
 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (CN 108524070, see attached machine translation).
 Regarding claim 1, Kao discloses (Fig. 1-16-2) a spine regularity rotation motion device comprising: 
a base (3) including an enclosure with an opening on one side and a main elevating post sheath mount (31) extending vertically from a side of the enclosure opposite to the opening; 
a hanger (1) including: a main elevating post (11) sheathed in the main elevating sheath mount, a first power telescopic actuator (12) fastened to the main elevating post at one end, a pulling belt (14) fastened to the first power telescopic actuator at one end, and an arm (38) extending perpendicularly from the main elevating post including a pulley (15) at the distal end for guiding the pulling belt; 
a neck traction belt (2) held in suspension on the other end of the pulling belt via the pulley; and a horizontal rotary drive platform (4) including: a horizontal turntable (42) driven by a motor gear set (415), and a seat (43) provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable.
Regarding claim 2, Kao discloses wherein the base further including: 
two side elevating post sheath mounts (32,33) extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts(322 and 332) and sheathed in the two side elevating post sheath mounts, respectively, a telescopic handle (334 and 324) extending perpendicularly from each of the two side elevating posts, and a crossbar (3322, 3222) connected between the main elevating post and each of the telescopic handles.
Regarding claim 3, Kao discloses wherein each of the side elevating posts includes a plurality of holes (3321, Fig. 3) for mounting at least one adjustment belt (340).
Regarding claim 4, Kao discloses a second power telescopic actuator (13) connected between the main elevating post sheath mount and the main elevating post for extending or retracting the main elevating post.
Regarding claim 5, Kao discloses an underarm support (38) on each of the crossbars including: a supporting post (380), a supporting rod (382) with a mount (3821) for receiving and securing the supporting post therein, an adjustable mount (383) for receiving and securing the supporting rod therein, and two stoppers (3832) extending from one side of the adjustable mount forming a recess for fitting onto the crossbar.
Regarding claim 6, Kao discloses the seat is a curved seat with a curved top surface and a flat bottom surface (seat 431, Fig. 9).
Regarding claim 7, Kao discloses wherein the first power telescopic actuator is replaced with equivalent weights (paragraph 13 page 4).
Regarding claim 8, Kao discloses the horizontal rotary drive platform further includes a drive platform (4) comprising a platform base (41), an anti-shock mount (412) provided in the platform base, a rotary motor gear setting platform (413) provided on top of the anti-shock mount and a vibrator (414) positioned on a lower surface near the middle of the rotary motor gear setting platform.
Regarding claim 9, Kao discloses wherein the platform base includes a plurality of holes aligned with holes (4121) on the anti-shock mount and fastened with the anti-shock mount via gaskets (4112), screws (4113) and bolts (4114).
Regarding claim 10, Kao discloses the anti-shock mount includes at least one anti-shock pads (4122) protruding from its top surface.
Regarding claim 11, Kao discloses wherein the horizontal turntable includes a turntable top part (421) with first and second eccentric rotation axis assemblies (4211) and a turntable bottom part (422).
Regarding claim 12,  Kao discloses wherein the first eccentric rotation axis assembly (4211) includes a securing mount (42111), a top bearing (42112), an elastic bearing securing plate (42113), a first eccentric shaft (42114a), and a bottom bearing (4224).
Regarding claim 13, Kao discloses wherein the first eccentric shaft (42114a) includes a long shaft (421141) and a short shaft (421142) on opposite sides, the long shaft passes through the bottom bearing and the turntable bottom part to couple with the motor gear set.
Regarding claim 14, Kao discloses wherein the second eccentric rotation axis assembly includes a securing mount, a top bearing, an elastic bearing securing plate, a second eccentric shaft, an elastic gasket, and a bottom bearing.
Regarding claim 15, Kao discloses wherein the second eccentric shaft (42114b) includes a supporting shaft (421143) that passes through the (bottom bearing 4223) and the turntable bottom part (422) to couple with a rotary motor gear setting platform on which the motor gear set is provided.
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988).
Regarding claim 1, Kaufman discloses (Fig. 1-2) a spine regularity rotation motion device comprising: 
a base (base 11) including an enclosure with an opening (opening between the legs 15 enclosing chair 28) on one side and a main elevating post sheath mount (standard 10) extending vertically from a side of the enclosure opposite to the opening (see Fig. 2); 
a hanger including: 
a pulling belt (belt 22) fastened to a weight at one end, and 
an arm (arm 17) extending perpendicularly from the main elevating post including a pulley (pulley 20) at the distal end for guiding the pulling belt; 
a neck traction belt (sling 24) held in suspension on the other end of the pulling belt via the pulley (see Fig. 2).
Kaufman does not disclose the hanger includes a main elevating post sheathed in the main elevating sheath mount. However, Baldewijns teaches (Fig. 2) a traction device having a main elevating post (metal tube 9) sheathed in a main elevating sheath mount (cabinet 3-5), connected together by a second power telescopic actuator (hydraulic jack 13,14) that adjusts height of main elevating post 9 with respect to the main elevating sheath mount (lines 94-102 of machine translated copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman reference to include a main elevating post sheathed in the main elevating sheath mount, as taught by Baldewijns, for the purpose of allowing the hanger to be height adjustable (lines 43-44 of machine translated copy), thereby allowing the device to be adaptable for users of varying heights.
Modified Kaufman discloses a weight (weight 23) for providing tension to the pulling belt, does not disclose a first power telescopic actuator fastened to the main elevating post at one end. However, Chavers teaches (Fig. 3-4) a hanging device including a first telescoping actuator (pneumatic cylinder 22 with pivotal lever 21) fastened to the main elevating post (fastened to housing 11, which is fastened to telescoping leg 3, which is equivalent to the main elevating post of modified Kaufman (telescoping leg 3 moves up and down, like metal tube 9 of Baldewijns)). The telescoping actuator includes a bulb (12) to allow a user to control the actuator 21,22.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the weight modified Kaufman with a first power telescopic actuator fastened to the main elevating post at one end, as taught by Chavers, for the purpose of providing tension mechanism that is less bulky, heavy, and difficult to operate (Col. 1 lines 53-55 of Chavers), while also allowing a user to adjust pressure of the tensioning easily (e.g. without having to change the weights) (Col. 2 lines 53-64).
Modified Kaufman discloses a chair for a user to sit on (chair 28 of Kaufman), but does not disclose a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable.
However, Xu teaches (Fig. 16-22) a horizontal rotary drive platform including: a horizontal turntable (lower seat portion 22 and lower base assembly 18) driven by a motor gear set (motor 37 and gears 49 and 50, se paragraph [0099]), and a seat (upper seat portion 21) provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable (see movement in Fig. 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of modified Kaufman to include a horizontal rotary drive platform, as taught by Xu, for the purpose of exercising a lumbar spine of a seated user (paragraph [0001]), thereby allowing a seated user to simultaneously receive rehabilitation for upper spine (via the hanger of modified Kaufman) and lower spine injuries (via the horizontal rotary drive platform of Xu). 

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187).
 Regarding claim 2, modified Kaufman includes a base (base 11), but does not disclose the base further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively. However, Patner teaches (Fig. 1-2) a base (tubular framework, see paragraph [0012]) further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening and two side elevating posts sheathed in the two side elevating post sheath mounts (tubes 8 are telescopic tubes, and therefore include a two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening (see Fig. 1-2, in the form of outer tubes of the telescopic tubes) and two side elevating posts sheathed in the two side elevating post sheath mounts (in the form of inner tubes of the telescopic tubes 8)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified Kaufman to include two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively, as taught by Behr, for the purpose of providing an adjustable arm support for a user (paragraph [0012]), thereby improving user comfort when undergoing therapy.
	Modified Kaufman does not disclose a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles. However, Bato teaches (Fig. 1-2 and 10) a handle (grips of arm rest 28) extending perpendicularly from each of the two side elevating posts (see Fig. 1-2), and a crossbar (arm rests 28) connected between the main elevating post (post 28a) and each of the handles (see Fig. 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified Kaufman to include a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles, as taught by Bato, for the purpose of improving user stability by providing a handle for a user to grip.
Modified Kaufman does not disclose each handle is telescopic. However, Lamb teaches (Fig. 1-2) a walker having handles (26) that are telescopic (adjustably received in opening of frame 44 and “can be moved telescopically outwardly or inwardly along a direction generally perpendicular to the upright supports 28 to increase or decrease their length to accommodate varying arm lengths of different users”, see paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handles of modified Kaufman to be telescopic, as taught by Lamb, for the purpose accommodating varying arm lengths of different users (paragraph [0018] Lamb).
Regarding claim 4, modified Kaufman discloses a second power telescopic actuator (hydraulic jack 13,14) connected between the main elevating post sheath mount and the main elevating post (see Fig. 2) for extending or retracting the main elevating post (lines 94-102 of machine translated copy of Baldewijns).
Regarding claim 6, modified Kaufman discloses the seat (upper seat portion 21 of Xu) is a balance disk with curved top and bottom surfaces (top surface 28 is contoured for receiving user anatomy, and therefore curved. Bottom surface 27 is convex. See paragraph [0093] of Xu and Fig. 16 and 20).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), and further in view of Janzen (US 2018/0207048).
 Regarding claim 3, as best understood, modified Kaufman discloses side elevating posts, but does not disclose each of the side elevating posts includes a plurality of holes for mounting at least one adjustment belt. However, Janzen teaches (Fig. 1B, 3-4) side elevating posts (vertical supports 175), each including a plurality of holes (each post includes a ratcheting lever 161, see Fig. 1B, each having a plurality of holes, see holes in Fig. 4), for mounting at least one adjustment belt (straps 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side elevating posts of modified Kaufman to include a plurality of holes for mounting at least one adjustment belt, as taught by Janzen, for the purpose of providing straps to apply forces to specific vertebrae of a seated user to treat scoliosis and other spinal disorders (paragraph [0018]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), and further in view of Lin (US 2010/0258152).
Regarding claim 5, modified Kaufman discloses a crossbar (arm rests 28 of Bato), but does not disclose an underarm support on each of the crossbars including: a supporting post, a supporting rod with a mount for receiving and securing the supporting post therein, an adjustable mount for receiving and securing the supporting rod therein, and two stoppers extending from one side of the adjustable mount forming a recess for fitting onto the crossbar.
However, Lin teaches (Fig. 2-4) a pair of crossbars (rods 121) each comprising and underarm support (underarm supports 2,3, for resting against a user’s armpit, see paragraph [0022]), each including a supporting post (tube 22), a supporting rod (tube 23) with a mount for receiving and securing the supporting post therein (region of rode 23 having holes 24 and resilient stub 221 for securing height of post 22), an adjustable mount (joint piece 21) for receiving and securing the supporting rod therein (paragraph [0021] and Fig. 4), and two stoppers (edges of joint piece 21 that surround crossbar 121, see Annotated Fig. 4 of Lin below) extending from one side of the adjustable mount forming a recess for fitting onto the crossbar (see Fig. 4).

    PNG
    media_image1.png
    464
    387
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crossbars of modified Kaufman to include underarm supports, as taught by Line, for the purpose of allowing a user to rest their arms against a support when the body is moved or raised upward (paragraph [0017] of Lin), thereby improving patient balance and prevent patient from leaning forward for the support on the crossbar.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Oddson (US 2010/0210978).
 Regarding claim 7, as best understood, modified Kaufman discloses a first power telescopic actuator (telescopic actuator 21,22 of Chavers), but does not disclose the first power telescopic actuator is replaced with equivalent weights. However, Oddson teaches (Fig. 1) a traction device including a first telescopic actuator (linear actuator 18) replaced by equivalent weights (weight stack, see paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first power telescopic actuator of modified Kaufman with equivalent weights, as taught and suggested by Oddson, as substituting one form of tensioning mechanism (first power telescopic actuator of modified Kaufman) with another form of tensioning mechanism (weight stack of Oddson) is a simple substitution of one known form of tensioning mechanism with another known form of tensioning mechanism, and would be an obvious substitution at the time the invention was filed for the purpose of providing a reliable and controllable tensioning device to provide tension force to a user.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Chang (US 5,716,331) and Tedesco (US 5,868,687).
Regarding claim 8, as best understood, modified Kaufman discloses a horizontal rotary drive platform including a seat (upper seat portion 21 of Xu), but does not disclose the horizontal rotary drive platform further includes a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount.
However, Chang teaches (Fig. 2-3 and 6) the horizontal rotary drive platform including a seat (seat 50) and further including a drive platform comprising a platform base (base 10), an anti-shock mount (comprising cap 30 and cushion means 42) provided in the platform base (see Fig. 3), a rotary motor gear setting platform (middle plate 40) provided on top of the anti-shock mount (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal drive platform of modified Kaufman to include a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount, as taught by Chang, for the purpose of absorbing shock from the motor (Col. 3 lines 31-34 of Chang), and absorbing shock from a user sitting on the seat thereby supporting and preventing damage of components o the seat.
Modified Kaufman does not disclose a vibrator positioned on a lower surface near the middle of the rotary motor gear setting platform. However, Tedesco teaches (Fig. 5) a vibrator (motor M1) positioned on a lower surface (lower surface of lower portion 32) near the middle of the rotary motor gear setting platform (positioned near middle of lower portion 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaufman reference to include a vibrator positioned on a lower surface near the middle of the rotary motor gear setting platform, as taught by Tedesco, for the purpose of providing vibration massage to a seated user, thereby improving outcome of therapy.
Regarding claim 10, modified Chang discloses the anti-shock mount includes at least one anti-shock pad protruding from its top surface (cushion 42 protruding from top surface of cap 30). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), and Chang (US 5,716,331, hereinafter Chang ‘331) and Tedesco (US 5,868,687), and further in view of Chang (US 2003/0130602, hereinafter Chang ‘602).
Regarding claim 9, modified Kaufman discloses the platform base includes a plurality of holes aligned with holes on the anti-shock mount (see plurality of holes of ribs 34 aligned with the holes of motor mount 20 of the platform base in Chang ‘331), but does not disclose the platform base fastened with the anti-shock mount via gaskets, screws and bolts. However, Chang’602 teaches (Fig. 1) platform base fastened with the anti-shock mount via gaskets, screws or bolts (screw and gaskets 37 that connect to holes of antishock mount 32 and holes of platform base 27, and bolts (unlabeled, but shown on side surface of the antishock mount 32) that connect to side of platform base and antishock mount).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaufman reference to include platform base fastened with the anti-shock mount via gaskets, screws or bolts, as taught by Chang ‘602, for the purpose of improving securement of anti-shock mount and platform base, thereby preventing dislocation of components with respect to one another.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Hsu (US 2008/0146357). 
Regarding claim 11, modified Kaufman discloses the horizontal turntable includes a turntable top part (top part 22 of Xu) with a first eccentric rotation axis assembly (comprising motor 37 with gear 50, shown to be eccentric in Fig. 19 of Xu) and a turntable bottom part (bottom part 18 of Xu), but does not disclose the top part includes a second eccentric rotation axis assembly. However, Hsu teaches (Fig. 9) a turntable top part (frame 62) including a first rotation axis assembly (comprising motor 211 with assembly shown in Fig. 6) that provides swinging motion, and a second rotation axis assembly (comprising motor 70 having eccentric wheel 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turntable top part of modified Kaufman to include a second eccentric rotation axis assembly, as taught by Hsu, for the purpose of allowing the device to include both swinging and vibration function (paragraph [0026] Hsu), thereby improving user therapy outcome.
 
 Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claim 1 and 11-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 15 of U.S. Patent No. 11,246,788.  
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 12
Application claim 1
A lumbar regularity rotation motion device comprising: a base including an enclosure with an opening on one side and a main elevating post sheath mount extending vertically from a side of the enclosure opposite to the opening; a hanger including: a main elevating post sheathed in the main elevating post sheath mount, a first power telescopic actuator fastened to the main elevating post at one end, a pulling belt fastened to the first power telescopic actuator at one end, and an arm extending perpendicularly from the main elevating post including a pulley at the distal end for guiding the pulling belt; a neck traction belt held in suspension on the other end of the pulling belt via the pulley; and a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable, wherein the horizontal turntable includes a turntable top part with first and second eccentric rotation axis assemblies and a turntable bottom part, and at least one of the first eccentric rotation axis assembly includes a first securing mount, a first top bearing a first elastic bearing securing plate, a first eccentric shaft, and a first bottom bearing, and the second eccentric rotation axis assembly includes a second securing mount, a second top bearing, a second elastic bearing securing plate, a second eccentric shaft, an elastic gasket, and a second bottom bearing.
A spine regularity rotation motion device comprising: a base including an enclosure with an opening on one side and a main elevating post sheath mount extending vertically from a side of the enclosure opposite to the opening; a hanger including: a main elevating post sheathed in the main elevating sheath mount, a first power telescopic actuator fastened to the main elevating post at one end, a pulling belt fastened to the first power telescopic actuator at one end, and an arm extending perpendicularly from the main elevating post including a pulley at the distal end for guiding the pulling belt; a neck traction belt held in suspension on the other end of the pulling belt via the pulley; and a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable.


Thus, it is apparent, for the broadening aspect, that patent claim 12 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 12 with respect to the broadening aspect.
 For dependent claims 11-15, the recited limitations are contained in patent claims 12, 13, and 15.

 
Claims 2, 4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,246,788 in view of Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187).
Regarding claim 2, claim 12 of US Patent No. 11,246,788 discloses a base, but does not disclose the base further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively. However, Patner teaches (Fig. 1-2) a base (tubular framework, see paragraph [0012]) further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening and two side elevating posts sheathed in the two side elevating post sheath mounts (tubes 8 are telescopic tubes, and therefore include a two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening (see Fig. 1-2, in the form of outer tubes of the telescopic tubes) and two side elevating posts sheathed in the two side elevating post sheath mounts (in the form of inner tubes of the telescopic tubes 8)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of claim 12 of US Patent No. 11,246,788 to include two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively, as taught by Behr, for the purpose of providing an adjustable arm support for a user (paragraph [0012]), thereby improving user comfort when undergoing therapy.
	Modified claim 12 of US Patent No. 11,246,788 does not disclose a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles. However, Bato teaches (Fig. 1-2 and 10) a handle (grips of arm rest 28) extending perpendicularly from each of the two side elevating posts (see Fig. 1-2), and a crossbar (arm rests 28) connected between the main elevating post (post 28a) and each of the handles (see Fig. 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified claim 12 of US Patent No. 11,246,788 to include a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles, as taught by Bato, for the purpose of improving user stability by providing a handle for a user to grip.
Modified claim 12 of US Patent No. 11,246,788 does not disclose each handle is telescopic. However, Lamb teaches (Fig. 1-2) a walker having handles (26) that are telescopic (adjustably received in opening of frame 44 and “can be moved telescopically outwardly or inwardly along a direction generally perpendicular to the upright supports 28 to increase or decrease their length to accommodate varying arm lengths of different users”, see paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handles of modified claim 12 of US Patent No. 11,246,788 to be telescopic, as taught by Lamb, for the purpose accommodating varying arm lengths of different users (paragraph [0018] Lamb).
Regarding claim 4, modified claim 12 of US Patent No. 11,246,788 discloses a second power telescopic actuator (hydraulic jack 13,14) connected between the main elevating post sheath mount and the main elevating post (see Fig. 2) for extending or retracting the main elevating post (lines 94-102 of machine translated copy of Baldewijns).
Regarding claim 6, modified claim 12 of US Patent No. 11,246,788 discloses the seat (upper seat portion 21 of Xu) is a balance disk with curved top and bottom surfaces (top surface 28 is contoured for receiving user anatomy, and therefore curved. Bottom surface 27 is convex. See paragraph [0093] of Xu and Fig. 16 and 20).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,246,788 in view of Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), and further in view of Janzen (US 2018/0207048).
 Regarding claim 3, as best understood, modified claim 12 of U.S. Patent No. 11,246,788 discloses side elevating posts, but does not disclose each of the side elevating posts includes a plurality of holes for mounting at least one adjustment belt. However, Janzen teaches (Fig. 1B, 3-4) side elevating posts (vertical supports 175), each including a plurality of holes (each post includes a ratcheting lever 161, see Fig. 1B, each having a plurality of holes, see holes in Fig. 4), for mounting at least one adjustment belt (straps 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side elevating posts of modified claim 12 of U.S. Patent No. 11,246,788 to include a plurality of holes for mounting at least one adjustment belt, as taught by Janzen, for the purpose of providing straps to apply forces to specific vertebrae of a seated user to treat scoliosis and other spinal disorders (paragraph [0018]).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,246,788 in view of Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), and further in view of Lin (US 2010/0258152).
Regarding claim 5, modified claim 12 of U.S. Patent No. 11,246,788 discloses a crossbar (arm rests 28 of Bato), but does not disclose an underarm support on each of the crossbars including: a supporting post, a supporting rod with a mount for receiving and securing the supporting post therein, an adjustable mount for receiving and securing the supporting rod therein, and two stoppers extending from one side of the adjustable mount forming a recess for fitting onto the crossbar.
However, Lin teaches (Fig. 2-4) a pair of crossbars (rods 121) each comprising and underarm support (underarm supports 2,3, for resting against a user’s armpit, see paragraph [0022]), each including a supporting post (tube 22), a supporting rod (tube 23) with a mount for receiving and securing the supporting post therein (region of rode 23 having holes 24 and resilient stub 221 for securing height of post 22), an adjustable mount (joint piece 21) for receiving and securing the supporting rod therein (paragraph [0021] and Fig. 4), and two stoppers (edges of joint piece 21 that surround crossbar 121, see Annotated Fig. 4 of Lin below) extending from one side of the adjustable mount forming a recess for fitting onto the crossbar (see Fig. 4).

    PNG
    media_image1.png
    464
    387
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crossbars of modified claim 12 of U.S. Patent No. 11,246,788 to include underarm supports, as taught by Line, for the purpose of allowing a user to rest their arms against a support when the body is moved or raised upward (paragraph [0017] of Lin), thereby improving patient balance and prevent patient from leaning forward for the support on the crossbar.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,246,788, and further in view of Oddson (US 2010/0210978).
 Regarding claim 7, as best understood, claim 12 of U.S. Patent No. 11,246,788 discloses a first power telescopic actuator, but does not disclose the first power telescopic actuator is replaced with equivalent weights. However, Oddson teaches (Fig. 1) a traction device including a first telescopic actuator (linear actuator 18) replaced by equivalent weights (weight stack, see paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first power telescopic actuator of claim 12 of U.S. Patent No. 11,246,788 with equivalent weights, as taught and suggested by Oddson, as substituting one form of tensioning mechanism (first power telescopic actuator of claim 12 of U.S. Patent No. 11,246,788) with another form of tensioning mechanism (weight stack of Oddson) is a simple substitution of one known form of tensioning mechanism with another known form of tensioning mechanism, and would be an obvious substitution at the time the invention was filed for the purpose of providing a reliable and controllable tensioning device to provide tension force to a user.

Claims 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,246,788, and further in view of Chang (US 5,716,331) and Tedesco (US 5,868,687).
Regarding claim 8, as best understood, claim 12 of U.S. Patent No. 11,246,788 discloses a horizontal rotary drive platform including a seat, but does not disclose the horizontal rotary drive platform further includes a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount.
However, Chang teaches (Fig. 2-3 and 6) the horizontal rotary drive platform including a seat (seat 50) and further including a drive platform comprising a platform base (base 10), an anti-shock mount (comprising cap 30 and cushion means 42) provided in the platform base (see Fig. 3), a rotary motor gear setting platform (middle plate 40) provided on top of the anti-shock mount (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal drive platform of claim 12 of U.S. Patent No. 11,246,788 to include a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount, as taught by Chang, for the purpose of absorbing shock from the motor (Col. 3 lines 31-34 of Chang), and absorbing shock from a user sitting on the seat thereby supporting and preventing damage of components o the seat.
Modified claim 12 of U.S. Patent No. 11,246,788  does not disclose a vibrator positioned on a lower surface near the middle of the rotary motor gear setting platform. However, Tedesco teaches (Fig. 5) a vibrator (motor M1) positioned on a lower surface (lower surface of lower portion 32) near the middle of the rotary motor gear setting platform (positioned near middle of lower portion 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified claim 12 of U.S. Patent No. 11,246,788 reference to include a vibrator positioned on a lower surface near the middle of the rotary motor gear setting platform, as taught by Tedesco, for the purpose of providing vibration massage to a seated user, thereby improving outcome of therapy.
Regarding claim 10, modified claim 12 of U.S. Patent No. 11,246,788 discloses the anti-shock mount includes at least one anti-shock pad protruding from its top surface (cushion 42 protruding from top surface of cap 30 of Chang). 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,246,788, and further in view of Chang (US 5,716,331) and Tedesco (US 5,868,687), and further in view of Chang (US 2003/0130602, hereinafter Chang ‘602).
Regarding claim 9, modified claim 12 of U.S. Patent No. 11,246,788 discloses the platform base includes a plurality of holes aligned with holes on the anti-shock mount (see plurality of holes of ribs 34 aligned with the holes of motor mount 20 of the platform base in Chang ‘331), but does not disclose the platform base fastened with the anti-shock mount via gaskets, screws and bolts. However, Chang’602 teaches (Fig. 1) platform base fastened with the anti-shock mount via gaskets, screws or bolts (screw and gaskets 37 that connect to holes of antishock mount 32 and holes of platform base 27, and bolts (unlabeled, but shown on side surface of the antishock mount 32) that connect to side of platform base and antishock mount).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified claim 12 of U.S. Patent No. 11,246,788 reference to include platform base fastened with the anti-shock mount via gaskets, screws or bolts, as taught by Chang ‘602, for the purpose of improving securement of anti-shock mount and platform base, thereby preventing dislocation of components with respect to one another.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitaker (US 3,824,991) discloses a rotary chair.
Angelov (US 2016/0058659) discloses a first axis assembly similar to that claimed.
Blain (US 5,365,621) discloses an invalid lift.
Iwasaki (JP 2004121854) was cited in related US application 15/817,257.


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785